Title: From Alexander Hamilton to Martha Walker, 2 July 1791
From: Hamilton, Alexander
To: Walker, Martha



Pha July 2d. 1791
Madam

Mr. Ames has conveyed to me your letter of the 9th of May.
Hitherto it has not been in my power to consider the merits of your application to Congress but you may be assured of its being done so as to admit of a Report at the Commencement of the ensuing session.
While I do not encourage any expectation & while my conduct must be determined by my view of official propriety & duty I may with great truth say that I shall enter upon the Examination with every profession which can be inspired by favorable impression of personal merit & by a sympathetic participation in the distresses of a Lady as deserving as unfortunate. With great consideration I am Madam your obednt Sert
A H.

